Citation Nr: 0408841	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  99-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued to the veteran 
in May 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, that 
denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The RO 
concluded that, as no new and material evidence had been 
received, the veteran's previously denied claim of 
entitlement to service connection for PTSD would not be 
reopened.  The veteran disagreed with this decision in March 
1999.  In a statement of the case issued to the veteran and 
his service representative in May 1999, the RO concluded that 
no change was warranted in the denial of the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in June 1999.  In supplemental statements of the 
case issued to the veteran and his service representative in 
August 2001 and January 2003, the RO again concluded that no 
change was warranted in the denial of the veteran's claim.

Historically, it is noted that, by rating decision issued in 
May 1989, the RO denied the veteran's original claim of 
entitlement to service connection for PTSD.  As this decision 
was not appealed, it became final in May 1990.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  Following the veteran's filing a request to reopen 
his previously denied claim of entitlement to service 
connection for PTSD, by rating decision issued in April 1993, 
the RO denied this request.  The veteran disagreed with this 
decision in June 1993 and the RO issued a statement of the 
case in September 1993.  However, as the veteran failed to 
perfect a substantive appeal, this decision became final in 
April 1994.  Id.

Although the RO in effect reopened and denied the veteran's 
claim of entitlement to service connection for PTSD on a de 
novo basis in the currently appealed rating decision issued 
in May 1998, the Board is not bound by this determination 
and, in fact, must determine first whether new and material 
evidence has been received sufficient to reopen the 
previously denied claim of entitlement to service connection 
for PTSD before reaching the merits of this claim.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Such determination will be the subject of a later Board 
decision if necessary, as this claim is being remanded for 
additional development.  

Accordingly, the Board has characterized the issue on appeal 
as stated on the cover page of this decision.

It is also noted that, by rating decision issued in July 
2003, the RO granted the veteran's claims of entitlement to 
service connection for tinnitus, evaluating it as 10 percent 
disabling effective October 22, 2002 (the date of the 
veteran's informal service connection claim), and for 
bilateral hearing loss, evaluating it as zero percent 
disabling (non-compensable) effective October 22, 2002.  As 
the time for initiating an appeal of this decision does not 
expire until July 2004, these issues are not presently before 
the Board.


REMAND

At the outset, the Board observes that VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

With respect to the currently appealed claim, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  A remand in this case is, 
therefore, required for compliance with the notice and duty 
to assist provisions contained in the law.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2003).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  Such notice 
should address both the issue of what 
constitutes new and material evidence and 
how to establish service connection for 
PTSD.  The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.

2.  The RO should obtain copies of all 
up-to-date VA and private medical records 
which relate to the claim for service 
connection for PTSD.

3.  Then, the RO should re-adjudicate the 
veteran's claim for service connection 
for PTSD in light of all relevant 
evidence and pertinent legal authority.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.

4.  If the benefit sought remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on these claims 
and the applicable law and regulations 
governing entitlement to service 
connection for PTSD.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


